DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 07-14-2022. Claims 1, 3-7 and 9-14 are currently pending. Claims 9 and 10 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Avery L. Cate (Reg. No. 70,612) on 08-04-2022. 
Claim 1 has been amended: 
1. 	(Currently Amended)  A battery comprising: 
a plurality of tanks storing electrolyte containing ions of which valence is changed;
a cell configured to cause oxidation-reduction of the electrolyte so as to be charged or discharged; 
a pipe connecting the plurality of tanks and the cell; 
a pump configured to circulate the electrolyte between the plurality of tanks and the cell through the pipe; [[and]]
a container having a bottom, a side, and a top and housing the plurality of tanks, the cell, the pipe, and the pump; and 
an additional tank disposed outside the container and fluidly connected to the plurality of tanks in the container, wherein 
the container has a widthwise direction and a longitudinal direction, 
the bottom has a first side parallel to the longitudinal direction and a second side parallel to the widthwise direction, 
the second side is shorter than the first side, 
the plurality of tanks are arranged in the widthwise direction, 
the container has a hole allowing the inside and an outside of the container to communicate with each other, and 
the battery comprises a ventilator configured to generate an airflow from the inside of the container toward the outside of the container through the hole. 

Allowable Subject Matter
Claims 1, 3-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art Amendola (US 2012/0021303) teaches a battery that comprises battery modules [870], tanks [864, 844], a pipe [866], pump [E], and a battery housing [860, 862] that encloses that tanks, battery module, pipe and pump (see figures 8C, 8D) but fails to teach or fairly suggest that the battery comprises a ventilator configured to generate an airflow from inside the battery housing to the outside through a hole and additional pipe connected to an additional tank or additional cell disposed outside the container. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729